NOT FOR PUBLICATION WITHOUT THE
             APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1205-20

IN THE MATTER OF THE
ELECTION FOR ATLANTIC                   APPROVED FOR PUBLICATION
COUNTY FREEHOLDER                               June 29, 2021
DISTRICT 3 2020 GENERAL                     APPELLATE DIVISION
ELECTION, and ANDREW
PARKER.
__________________________

          Submitted June 8, 2021 — Decided June 29, 2021

          Before Judges Yannotti, Haas, and Mawla.

          On appeal from the Superior Court of New Jersey,
          Law Division, Atlantic County, Docket No. L-3929-
          20.

          Jardim, Meisner & Susser, PC, and Herman Law
          Offices, LLC, attorneys for appellant Thelma
          Witherspoon (Scott D. Salmon and Robert D. Herman,
          on the briefs).

          Law Offices of Madden & Madden, PA, attorneys for
          respondent Office of the Atlantic County Clerk
          (Patrick J. Madden, on the brief).

          Gurbir S. Grewal, Attorney General, attorney for
          amicus curiae Attorney General of New Jersey
          (Melissa H. Raksa, Assistant Attorney General, of
          counsel; Nicole E. Adams, Deputy Attorney General,
          on the brief).

    The opinion of the court was delivered by
MAWLA, J.A.D.

      Appellant Dr. Thelma Witherspoon appeals from a Law Division order

dated January 4, 2021, which revoked her certificate of election for County

Commissioner1 for the Third District in Atlantic County, declared a vacancy,

and scheduled a special election for the position. We affirm.

      This case arises from the November 3, 2020 election, in which

Witherspoon and her opponent Andrew Parker 2 ran for the Atlantic County

Commissioner, District Three position, which comprised portions of Egg

Harbor Township and Hamilton Township. Witherspoon won, and Parker filed

a contest, asking the court to invalidate the election because a number of

voters received defective ballots that did not include the Third District

Commissioner election.

      Judge Joseph L. Marczyk tried the matter on facts set forth in a six-page

stipulation filed by the parties whose relevant portions are as follows:



1
 The position of the Board of Chosen Freeholders has become the Board of
County Commissioners and the position of "Freeholder" has been substituted
by "County Commissioners." See L. 2020, c. 67 (eff. Jan. 1, 2021) (amending
N.J.S.A. 1:1-2; N.J.S.A. 40:20-1).
2
  Parker did not participate in this appeal. In the trial court, the Attorney
General appeared on behalf of the Board and the Superintendent of Elections
to address the aspect of this case relating to the utilization of expert testimony.
We granted his motion to appear as amicus curiae in this appeal.


                                                                            A-1205-20
                                        2
      7. The Atlantic County Commissioner . . . ,
District Five, consists, in part, of Election Districts
[One], [Two], [Three], [Five], [Six], and [Twelve] in
Hamilton Township.

     8. The November 3, 2020 General Election was
conducted pursuant to N.J.S.A. 19:63-31.

     9. The November 3, 2020 General Election was
primarily a "Vote-by-Mail" election.

      ....

      13. Pursuant to N.J.S.A. 19:63-7 and N.J.S.A.
19:63-9, vote-by-mail ballots for the November 3,
2020 General Election were designed, prepared, and
printed on behalf of the Atlantic County Clerk.

      14. Pursuant to N.J.S.A. 19:63-7 and N.J.S.A.
19:63-9, vote-by-mail ballots for the November 3,
2020 General Election that were designed, prepared,
and printed on behalf of the Atlantic County Clerk
were to be sent to all active, qualified registered voters
in Atlantic County.

      ....

      18. Due to an error by the Office of the Atlantic
County Clerk, 554 voters in Hamilton Township
received incorrect vote-by-mail ballots for the
November 3, 2020 General Election.

      ....

       21. Of the 554 erroneous vote-by-mail ballots[,]
. . . 219 were sent to voters in Hamilton Township,
Election Districts [One], [Two], [Three], [Five], [Six],
and [Twelve].




                                                             A-1205-20
                            3
       22. Of the 554 erroneous vote-by-mail ballots
. . . 335 were sent to voters in Hamilton Township,
Election Districts [Four], [Seven through Eleven], and
[Thirteen].

      23. The 219 erroneous ballots sent to Hamilton
Township, Election District [One], [Two], [Three],
[Five], [Six], and [Twelve] voters, contained the race
for Atlantic County Commissioner . . . , District
Three, a race in which the voters were not entitled to
vote.

      24. The 335 erroneous ballots sent to Hamilton
Township, Election District(s) [Four], [Seven through
Eleven], and [Thirteen] voters, failed to contain the
race for Atlantic County Commissioner . . . , District
Three, a race in which the voters were entitled to vote.

      ....

      31. Of the 219 erroneous ballots sent to
Hamilton Township, Election District [One], [Two],
[Three], [Five], [Six], and [Twelve] voters, 161
erroneous ballots were returned.

      32. Of the 335 erroneous ballots sent to
Hamilton Township, Election District(s) [Four],
[Seven through Eleven], and [Thirteen] voters, 237
erroneous ballots were returned.

        33. Of the 554 erroneous vote-by-mail ballots
. . . [fourteen] voters made application and received a
"Corrected Ballot."

      ....

      37. In due course, the Atlantic County Board of
Elections canvassed and counted the votes for the
Atlantic County Commissioner . . . , District Three.



                                                           A-1205-20
                           4
                 38. The Atlantic County Board of Elections
           vote totals for Atlantic County Commissioner . . . ,
           District Three, was:

                 . . . Witherspoon        15,034
                 . . . Parker             14,748

                 39. . . . Witherspoon was certified as the winner
           of the race for Atlantic County Commissioner . . . ,
           District Three.

                   40. . . . Witherspoon's margin of victory over
           . . . Parker was 286 votes.

     Witherspoon retained a political scientist, Tina M. Zappile, Ph.D., who

prepared a report based on a statistical analysis and opined the erroneous

ballots would not have changed the outcome of the election. The Attorney

General moved to bar Dr. Zappile's testimony and Parker joined in the motion.

     The judge granted the motion and made the following oral findings:

           Here, [Witherspoon] is seeking to admit expert
           testimony regarding how rejected voters and illegal
           votes may have been cast.

                  The [c]ourt rejects the argument that it is proper
           in New Jersey to offer expert testimony as to how
           disenfranchised voters would have voted had they
           been given or been provided with a proper ballot or
           how illegal voters may have voted in the context of an
           election challenge.

                 There is no authority to allow such an expert in
           the context of this case. Although there are situations
           when circumstantial evidence can be admitted to show
           how illegal votes were cast, if you look at [Nordstrom
           v. Lyon, 424 N.J. Super. 80 (App. Div. 2012)], there is

                                                                       A-1205-20
                                      5
no controlling legal authority where it's been
suggested that expert testimony of this kind would be
permitted under the facts of this case.

       More importantly, the apparent focus of
[Witherspoon's] case in this matter is legal votes that
were rejected. Our Supreme Court noted in [In re
Petition of Gray-Sadler, 164 N.J. 486 (2000)], . . .
courts cannot require candidates contesting the
election to prove that the votes not cast due to
irregularities such as defective ballots would have
voted for the candidate challenging the election.

       That is, the [c]ourt cannot speculate as to which
candidate the disenfranchised voters may have cast
their ballot. Rather, the petition need only show that
enough qualified voters were denied the right to cast
votes to affect the outcome of the election. . . .

      ....

      The . . . expert's opinions . . . are therefore not
relevant in the [c]ourt's view even if the opinions are
based on statistical analysis.

      ....

      . . . The citizen's constitutional right to vote for
a candidate of his or her choice necessarily includes
the corollary right to have that vote counted at full
value without dilution or discount.

      To preserve those rights, our state election laws
are designed to deter fraud, safeguard the secrecy of
the ballot[,] and prevent the disenfranchisement of
qualified voters.

       Again, as noted above, the voters cannot now
cast a ballot. It would not be fair in the [c]ourt's view
for an expert to be allowed to offer an opinion as to

                                                             A-1205-20
                            6
            how those disenfranchised voters would likely have
            voted.

      After the expert was disqualified, the judge issued a written decision

adjudicating the relief sought in Parker's petition. The judge outlined Parker's

positions as follows:

                   The primary argument advanced by [Parker] is
            that the Atlantic County Clerk erroneously provided
            ballots to 335 voters in the Third . . . District without a
            choice for the Third District [County Commissioner]
            race and therefore these voters were unable to vote for
            a candidate of their choice. Because of this error,
            [Parker] argues the court must invalidate the
            certificate of election because the number of
            disenfranchised voters exceeds the vote differences
            between the candidates. [Parker] relies on N.J.S.A.
            19:29-l(e) which provides, in pertinent part, that a
            party to an election may contest the result of an
            election when "legal votes are rejected at the polls
            sufficient to change the results." [Parker] contends
            the 335 voters who received the wrong ballots had
            their legal votes rejected and were disenfranchised.
            [Parker] argues the right to vote freely for a candidate
            of one's choice is of the essence in a democratic
            society and other rights are illusory if the right to vote
            is undermined.       N.J. Democratic Party, Inc. v.
            Samson, 175 N.J. 178 (2002).

                  [Parker] relies on Application of Moffat, 142
            N.J. Super. 217, 224 [(App. Div. 1976)], certif.
            denied, 65 N.J. 577 (1974)[,] for the proposition that
            when legal votes have been rejected, the contestant
            does not have the burden of showing specifically for
            whom the votes were cast. Rather, the contestant's
            burden would be met by a demonstration that had the
            votes been cast for him, the result would have been
            different. Petitioner argues that if the results of the

                                                                          A-1205-20
                                        7
            election stand, all of the voters in the Third . . .
            District would be disenfranchised in one way or
            another. Plaintiff notes the 335 qualified voters, who
            received ballots without a choice for the Third
            [District County Commissioner] race, were all
            disenfranchised whether they voted or not because all
            of the voters never had a chance to vote for a
            candidate of their choice.[ 3]

      The judge summarized Witherspoon's arguments as follows:

            [Witherspoon] contends that not all irregularities,
            tragic as they may be, require a judicial response and
            that there is a tremendous burden and cost on the
            voters, candidates[,] and taxpayers to hold a new
            election.

                  [Witherspoon] contends that comparing ballots
            affected by the issues in this case to the margin of
            victory is a flawed methodology. [Witherspoon]
            contends there is no evidence to suggest that the
            qualified voters who should have been sent a ballot
            that contained the race, and did not vote, would have
            voted if sent the correct ballot and that these voters
            should not get a "second bite at the apple." In
            addition, [Witherspoon] argues that voters were
            "explicitly given the option to cure the ballot
            deficiencies by voting provisionally on Election Day."

                  With respect to the legal votes that were
            arguably rejected, [Witherspoon] contends that the
            court should not use the 335 figure for the number of

3
  Parker also raised arguments pursuant to N.J.S.A. 19:29-1(a), challenging the
result of the election based on the "malconduct" of the County Clerk and
asserted the court should invalidate the election result pursuant to N.J.S.A.
19:29-1(e), based on illegal votes cast by those not domiciled in the Third
District. The judge addressed and rejected those arguments, and they are not
part of this appeal.


                                                                        A-1205-20
                                      8
            votes rejected. Rather, the court should look to the
            number of those 335 who actually voted. Witherspoon
            indicates that 244 (not 248 as indicated by Parker)
            were returned of which [seven] were duplicates
            leaving 237 remaining ballots. [Witherspoon] further
            notes that [twenty-three] of these voters did ultimately
            vote provisionally bringing the number down to 214.
            At the hearing, [Witherspoon] indicated that [seven]
            corrected ballots were obtained by the voters in this
            group of 335 qualified voters. That is a stipulated
            fact. Witherspoon further argued that [twenty-three]
            voters voted via a corrected provisional ballot. This
            . . . figure (of voters who voted by provisional ballot)
            is not stipulated by the parties, but is addressed below.
            [Witherspoon] submits that the court should not
            consider votes of those who did not vote at all because
            these were not legal votes that were rejected.[ 4]

      The judge rejected Witherspoon's argument that N.J.S.A. 19:63-26

superseded N.J.S.A. 19:29-1. Citing In re Livingston, 83 N.J. Super. 98, 107

(App. Div. 1964), in which we interpreted the predecessor statute to N.J.S.A.

19:63-26, the judge noted we held that our election laws should not be

construed so as to deprive voters of their franchise. The judge noted the issues

raised in this case were not "mere technicalit[ies]" but fundamental errors that



4
  The judge also noted Witherspoon asserted the following arguments with
respect to the illegal votes: (1) Parker had not met his burden of proof to
vacate those votes by showing for whom the illegal votes were cast; and (2)
Witherspoon should not "suffer when she complied with the rules of the
election contest . . . and the election was impacted by the Clerk's actions and
not anything that [Witherspoon] did . . . ." As we noted in footnote three,
these arguments are not part of this appeal.


                                                                         A-1205-20
                                       9
may have altered the outcome of the election because voters were denied the

right to vote.

      Turning to N.J.S.A. 19:29-1(e) and Parker's argument asserting the legal

votes rejected warranted a new election, the judge pointed out our Supreme

Court in Gray-Sadler "defined the term ['rejected'] 'to include any situation in

which qualified voters are denied access to the polls.'" Furthermore, the judge

stated:

             [T]he Court further indicated that voters need not be
             physically barred from voting to have their votes
             rejected, but may instead show that, through no fault
             of their own, they were prohibited from voting for a
             specific candidate by some irregularity in the voting
             procedures. [Gray-Sadler, 164 N.J. at 475 (citing In re
             Moffat, 142 N.J. Super. at 223).] The essential
             question is whether voters were denied the opportunity
             to vote for a candidate of their choice. Ibid.

      The judge concluded N.J.S.A. 19:63-26 and N.J.S.A. 19:29-1 should be

read in pari materia and harmonized rather than viewed as inapposite. He

concluded "the [335] voters who were sent a defective ballot that did not

include the Third District [County Commissioner] election, through no fault of

their own, were rendered incapable of voting for the candidate of their choice"

and "are properly characterized as 'rejected legal votes.'" The judge reduced

this figure to 328 to account for the seven voters who received corrected

ballots.



                                                                         A-1205-20
                                       10
      The judge found Parker met his burden to set aside the election because

"there were sufficient legal votes rejected to change the results pursuant to

N.J.S.A. 19:29-1(e) as [Witherspoon's] margin of victory was 286 votes." The

judge stayed the order pending appeal.

      Witherspoon raises the following arguments on appeal:

            POINT ONE

            THE TRIAL COURT ERRED IN FINDING,
            PURSUANT TO N.J.S.A. 19:29-1(e), THAT
            RESPONDENT PARKER MET THE BURDEN TO
            VACATE THE RESULTS OF THE NOVEMBER 3,
            2020 GENERAL ELECTION.

                  A. The Trial Court Erred in Considering
                  Votes That Were Never Cast as "Legal
                  Votes Rejected".

            POINT TWO

            THE TRIAL COURT ERRED IN BARRING THE
            TESTIMONY   OF   APPELLANT'S  EXPERT
            WITNESS.

            POINT THREE

            THE TRIAL COURT ERRED IN FAILING TO
            APPLY N.J.S.A. 19:63-26, WHICH PROHIBITS
            OVERTURNING      ELECTIONS      DUE   TO
            IRREGULARITIES OR FAILURES IN THE
            PREPARATION/FORWARDING       OF   MAIL-IN
            BALLOTS.




                                                                      A-1205-20
                                     11
                                       I.

      In Points I and III, Witherspoon argues the judge erred when he

concluded Parker met the burden of proof to vacate the election result. She

challenges the judge's finding that the votes not cast were "legal votes

rejected" under N.J.S.A. 19:29-1(e) because the ballots of voters who voted on

defective ballots were accepted and canvassed. She asserts the actual legal

votes rejected were 230, which is less than her 286-vote margin of victory.

She also asserts twenty-four voters out of the 328 who received defective

ballots came to the polls, and requested and submitted provisional ballots

thereby curing the ballot deficiency, and thus were not denied access to the

polls. She repeats the claim that N.J.S.A. 19:63-26 barred Parker's challenge

because the statute limits the court's ability to overturn an election due to

irregularities and supersedes N.J.S.A. 19:29-1.

      The Attorney General urges us to affirm and argues N.J.S.A. 19:63-26

does not supersede 19:29-1.     He argues N.J.S.A. 19:63-26 is a rebuttable

presumption against overturning an election unless there are grounds to do so

under N.J.S.A. 19:29-1.

      The parties' arguments concern statutory interpretation. Therefore, our

review is de novo. Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584

(2012).



                                                                       A-1205-20
                                      12
      As a general proposition, "election laws are to be liberally construed to

the end that voters are permitted to exercise the franchise and that the will of

the people as expressed through an election is heard." In re Contest of Nov. 8,

2005 Gen. Election for Off. of Mayor of Twp. of Parsippany-Troy Hills, 192

N.J. 546, 559 (2007) (Parsippany II). "A citizen's constitutional right to vote

for the candidate of his or her choice necessarily includes the corollary right to

have that vote counted 'at full value without dilution or discount.'"         Gray-

Sadler, 164 N.J. at 474 (quoting Reynolds v. Sims, 377 U.S. 533, 555 n.29

(1964)). "The fundamental purpose of an election contest is 'to ascertain the

true will of the electorate.'" Nordstrom, 424 N.J. Super. at 103 (quoting Kirk

v. French, 324 N.J. Super. 548, 552 (Law Div.1998)).

      "Our election laws provide . . . the framework within which our

Legislature has directed an election contest must proceed," including "both the

grounds on which an election may be contested, and the manner in which the

contest may be brought and decided." Parsippany II, 192 N.J. at 559. A judge

hearing a contest petition, following a trial "similar to those in a civil action so

far as practicable . . . under the control and direction of the court," must

"pronounce judgment whether the incumbent or any contestant was duly

elected."   N.J.S.A. 19:29-5; N.J.S.A. 19:29-8.      "If the judge finds that no

person was duly elected, the judgment shall be that the election be set aside."



                                                                             A-1205-20
                                        13
N.J.S.A. 19:29-9. "A judge may not speculate as to the voter's intent in order

to validate a ballot . . . ." In re Mallon, 232 N.J. Super. 249, 262 (App. Div.

1989).

      N.J.S.A. 19:29-1 sets forth nine grounds on which to challenge an

election. In relevant part, it states:

             The . . . election of any person to any public office . . .
             may be contested by the voters of this State or of any
             of its political subdivisions affected thereby upon
             [one] or more of the following grounds:

                    ....

                    e. When illegal votes have been received,
                    or legal votes rejected at the polls
                    sufficient to change the result . . . .

             [N.J.S.A. 19:29-1(e).]

"The origins of this provision are quite ancient, and it has been included as a

ground to challenge a municipal election since 1876." Parsippany II, 192 N.J.

at 561.

      The Supreme Court has stated: "Simple deviance from statutory election

procedures, absent fraud or malconduct, will not vitiate an election unless

those contesting it can show that as a result of irregularities 'the free

expression of the popular will in all human likelihood has been thwarted.'"

Gray-Sadler, 164 N.J. at 482 (quoting Wene v. Meyner, 13 N.J. 185, 196

(1953)). "In determining whether certain irregularities rise to a level which

                                                                           A-1205-20
                                         14
requires nullifying an election . . . [i]t is only where the irregularities at an

election are such that the court cannot with reasonable certainty determine who

received the majority of the legal vote, that an election will be set aside."

Mallon, 232 N.J. Super. 270.

      A petitioner contesting the outcome of an election based on the rejection

of legal votes "need not identify for whom the rejected voter voted or would

have voted, only that the rejected votes were sufficient in number that, if all

were credited to him, the results of the election would change." In re Contest

of Nov. 8, 2005 Gen. Election for Off. of Mayor for Twp. Parsippany-Troy

Hills, 388 N.J. Super. 663, 677 (App. Div. 2006) (Parsippany I), aff'd as

modified on other grounds by Parsippany II, 192 N.J. at 572. We explained

the rationale is that even "[w]hen the wrongfully disenfranchised voter is able

to be identified, he cannot be compelled to disclose for whom he did or would

have voted." Ibid.

      A vote has been "rejected" under N.J.S.A. 19:29-1(e), in "any situation

in which qualified voters are denied access to the polls," Gray-Sadler, 164 N.J.

at 475 (quoting In re 1984 Maple Shade Gen. Election, 203 N.J. Super. 563,

590 (Law Div. 1985)), or who, "through no fault of their own," have be en

"prohibited from voting for a specific candidate by some irregularity in the

voting procedures." Gray-Sadler, 164 N.J. at 476. "The essential question is



                                                                          A-1205-20
                                       15
whether voters were denied the opportunity to vote for a candidate of their

choice." Ibid. A successful election contester "must prove by a preponderance

of the evidence that illegal votes were received or legal votes were rejected

. . . ." In re Nov. 2, 2010 Gen. Election for Off. of Mayor in Borough of S.

Amboy, 423 N.J. Super. 190, 200 (App. Div. 2011).

       In Gray-Sadler, the Supreme Court nullified election results where write-

in candidates for mayor and borough council proved that confusing

instructions for submission of a write-in vote resulted in several voters who

submitted write-in votes that the Board of Elections rejected and others not

casting votes at all. 164 N.J. at 484. The Court noted because the votes for

the mayoral write-in-candidate that were rejected when added to the counted

votes exceeded that of the prevailing candidate, the irregularities were "so

serious as to prejudice the election result." Id. at 482. Regarding the borough

council candidates, the Court concluded even though they still trailed by ten

votes after adding the rejected write-in votes, many of the voters who did not

vote for council at all may have been deterred by the confusing instructions.

Id. at 482-83. The Court concluded it was impossible to "determine with

reasonable certainty those candidates who received a majority of the votes

. . . ." Id. at 484.




                                                                         A-1205-20
                                       16
       Similarly, here, Parker met the burden of proof under N.J.S.A. 19:29-

1(e) because the ballots sent to numerous voters in the Third District were

defective, rendering voters incapable of voting for County Commissioner.

Because 328 voters were prevented from voting and the number exceeded

Witherspoon's 286-vote margin of victory, Parker proved the missing votes

were sufficient to change the result.

       We reject Witherspoon's argument the voters who submitted defective

ballots that were missing the Third District race were not rejected legal votes

as defined by N.J.S.A. 19:29-1(e). As in Gray-Sadler, the defective ballots

issued by the Atlantic County Clerk here prevented voters from voting

"through no fault of their own" and "prohibited [them] from voting for a

specific candidate by some irregularity in the voting procedures." 164 N.J. at

476.

       We also reject Witherspoon's argument that the sum of rejected votes

calculated by Judge Marczyk was incorrect. As we noted, the issue here is

"whether voters were denied the opportunity to vote for a candidate of their

choice," ibid., not as Witherspoon asserts, whether these voters would have

voted had they not been deprived of the opportunity to do so. The defective

ballots sent to 335 voters provided them no opportunity to vote for any




                                                                        A-1205-20
                                        17
candidate in the Third District County Commissioner race. Regardless of their

intent, these voters were disenfranchised.

      Moreover, the fact seven voters sought out and submitted cured ballots

does not persuade us there was reversible error here. In Gray-Sadler, 154

voters were able to submit a write-in vote despite the confusing instructions,

yet the Court did not infer from this that the sixty-four voters who did not

adhere to the procedures and submitted defective write-in votes had forfeited

their opportunity to vote in the election. Id. at 473. Therefore, because seven

voters submitted cured ballots here does not persuade us the 328 voters who

did not had forfeited their right to vote.

      We are likewise unconvinced by Witherspoon's argument the twenty-

four voters who received defective ballots and then came to the polls and

requested and submitted provisional ballots is grounds for reversal.       This

group would only reduce the number of rejected votes to 304, which still

exceeded the 286-vote margin of victory, and Parker still established "the

rejected votes were sufficient in number that, if all were credited to him, the

results of the election would change." Parsippany I, 388 N.J. Super. at 677.

      Witherspoon's assertion N.J.S.A. 19:29-1 does not apply to an election

pursuant to the Vote By Mail Law, N.J.S.A. 19:63-1 to -28, which the

Legislature enacted in 2009, is an issue of first impression. She asserts that,



                                                                         A-1205-20
                                         18
by omitting "mail-in ballot deficiencies" from the list of enumerated grounds

for voiding an election under N.J.S.A. 19:29-1, the Legislature intended to

"exclud[e]" such deficiencies as potential grounds for invalidating an election,

and then "clarifie[d]" that exclusion by enacting N.J.S.A. 19:63-26.        She

argues "mail-in ballots are simply different than regular in-person ballots"

because, unlike in-person voting, mail-in voting allows the voter the recourse

of filling out a provisional ballot on election day. We disagree.

                   Our paramount goal in interpreting a statute is to
            give effect to the Legislature's intent. When that
            intent is revealed by a statute's plain language —
            ascribing to the words used "their ordinary meaning
            and significance" — we need look no further.
            However, not every statute is a model of clarity. . . .
            An enactment that is part of a larger statutory
            framework should not be read in isolation, but in
            relation to other constituent parts so that a sensible
            meaning may be given to the whole of the legislative
            scheme. We also must be guided by the legislative
            objectives sought to be achieved by enacting the
            statute.

            [Wilson ex rel. Manzano v. City of Jersey City, 209
            N.J. 558, 572 (2012) (emphasis added) (citations
            omitted).]

The Supreme Court has stated:

            [L]egislative intent controls because "statutes are to be
            read sensibly rather than literally and the controlling
            legislative intent is to be presumed as consonant to
            reason and good discretion." When "discerning that
            [legislative] intent we consider not only the particular



                                                                         A-1205-20
                                       19
      statute in question, but also the entire legislative
      scheme of which it is a part."

      [Haines v. Taft, 237 N.J. 271, 283 (2019) (second
      alteration in original) (citations omitted) (superseded
      by statute for different reasons).]

Similarly, in the context of election law, we have observed:

             Even an election statute that is facially
      "straightforward" must be construed "in a common-
      sense way that accords with the legislative purpose" of
      the election laws to avoid disenfranchising qualified
      voters. . . .

             "Where there are two contradictory provisions
      in a statute, the primary object is to ascertain the
      legislative design with reasonable certainty[.]" . . .
      The Legislature is presumed to be familiar with its
      existing enactments and is presumed to intend that its
      newer enactments be harmonized with the existing
      ones, in light of the Legislature's purpose.

            When attempting "to discover the
            legislative intent, the statute must be read
            in light of the old law, the mischief sought
            to be eliminated and the proposed
            remedy." Also, "[a]cts in pari materia as
            well as related acts not strictly in pari
            materia, should be examined." . . .

             In construing election laws, we bear in mind
      their fundamental purpose. "Because the right to vote
      is the bedrock upon which the entire structure of our
      system of government rests, our jurisprudence is
      steadfastly committed to the principle that election
      laws must be liberally construed to effectuate the
      overriding public policy in favor of the
      enfranchisement of voters."       Afran v. Cty. of
      Somerset, 244 N.J. Super. 229, 232 (App. Div. 1990).

                                                                A-1205-20
                                20
              "[O]ur state election laws are designed to deter fraud,
              safeguard the secrecy of the ballot, and prevent
              disenfranchisement of qualified voters. In furtherance
              of those goals, we have held that it is our duty to
              construe elections laws liberally." [Gray-Sadler, 164
              N.J. at 474-75] (citations omitted).

              [Correa v. Grossi, 458 N.J. Super. 571, 579-81 (App.
              Div. 2019) (second, fourth, and sixth alterations in
              original) (citations omitted).]

      By way of background, Governor Murphy issued an executive order,

titled "An Order to Protect Public Health By Mailing Every Active Registered

Voter a VBM [Vote-By-Mail] Ballot Ahead of the General Election." Exec.

Order. No. 177 (Aug. 14, 2020), 52 N.J.R. 1701(b), which required "[t]he

November General Election shall be conducted primarily via vote-by-mail

ballots[.]"   On August 28, 2020, the Legislature enacted three separate

election-related laws, namely: a law designed to "modify and establish various

voting procedures," for the 2020 election and beyond, including provisions

relating to the "curing" of mail-in ballots (The Ballot Cure Act), L. 2020, c.

70; and two laws that codified several of the vote-by-mail procedures for the

2020 election directed by Executive Order Number 177, and amended various

other statutory provisions, L. 2020, c. 71; L. 2020, c. 72 (collectively, the 2020

election statutes).

      Notably, the 2020 election statutes declared the Legislature's intent not

to disturb the existing scheme for election laws by stating: "The November

                                                                           A-1205-20
                                        21
2020 General Election shall be conducted in accordance with Title 19 except

as set forth below."       N.J.S.A. 19:63-31(a).       Among the new election

procedures implemented were a codification of the directive in Executive

Order 177 that the election would be "conducted primarily via vote-by-mail

ballots," N.J.S.A. 19:63-31(a).

      The Vote By Mail Law grants all qualified voters the right to vote using

a mail-in-ballot "in all future elections, including general elections, held in this

State, in which the voter is eligible to vote." N.J.S.A. 19:63-3(a)(1). The

statute requires "[e]ach county clerk" to "print[] sufficient mail-in ballots . . .

for the general election," N.J.S.A. 19:63-7(a), and directs that "[w]hen mail-in

ballots are prepared, the name of any candidate who has been nominated for

any office shall be placed on the ballot to be used in the general election to be

held in the year in each election district in which he is a candidate." N.J.S.A.

19:63-11(b). The law also states: "No election shall be held to be invalid due

to any irregularity or failure in the preparation or forwarding of any mail -in

ballots prepared or forwarded pursuant to the provisions of [the Vote By Mail

Law]." N.J.S.A. 19:63-26 (emphasis added).

      "In analyzing legislation, 'the words "must" and "shall" are generally

mandatory.'" State v. Sorensen, 439 N.J. Super. 471, 488 n.6 (App. Div. 2015)

(quoting Harvey v. Bd. of Chosen Freeholders, 30 N.J. 381, 391 (1959)).



                                                                             A-1205-20
                                        22
"[T]he word 'any' clearly is synonymous with the word 'all.'" In re Ordinance

04-75, 192 N.J. 446, 461 (2007).

      Here, the parties stipulated the ballot defect was "an error by the Office

of the Atlantic County Clerk," not the voters. They further stipulated the error

resulted in "554 voters in Hamilton Township receiv[ing] incorrect vote-by-

mail ballots for the November 3, 2020 General Election," including "335

erroneous ballots sent to Hamilton Township, Election District(s) [Four],

[Seven through Eleven], and [Thirteen] voters," which "failed to contain the

race for Atlantic County Commissioner . . . District Three, a race in which the

voters were entitled to vote." Therefore, the defect here was in "mailing" or

"preparation" of the ballots, and implicated N.J.S.A. 19:63-26.

      However, we reject Witherspoon's interpretation of the statute because it

requires us to read N.J.S.A. 19:63-26 in a manner that is inconsistent with the

other provisions of Title 19 and the Legislature's intent to ensure voter

franchise. We are not convinced the Legislature intended to eliminate the

ability to contest an election pursuant to N.J.S.A. 19:29-1 merely because the

vote occurred by mail.        Moreover, N.J.S.A. 19:63-26 references "any

irregularity or failure in the preparation or forwarding of any mail-in ballots,"

it does not specifically mention votes rejected due to an irregularity of the

voting procedures through no fault of the voters, as happened here.



                                                                          A-1205-20
                                       23
Witherspoon's interpretation of N.J.S.A. 19:63-26 would lead to an absurd

result, construe our election laws in a way to deprive voters of the franchise,

and devitalize N.J.S.A. 19:29-1.

      The better interpretation of the law is the one suggested by the Attorney

General. Harmonizing N.J.S.A. 19:63-26 and N.J.S.A. 19:29-1 and reading

the statutes in pari materia with the overall scheme of our election, as we must,

we hold N.J.S.A. 19:63-26 operates as a rebuttable presumption. In other

words, N.J.S.A. 19:63-26 establishes a presumption that an irregularity or

failure in the preparation of forwarding of any mail-in ballot will not invalidate

an election. However, a contestant may rebut the presumption by asserting

one or more of the grounds under N.J.S.A. 19:29-1 as a basis to invalidate the

election.   An election shall be set aside if the trial judge concludes the

contestant has proved a basis to do so under N.J.S.A. 19:29-1 by a

preponderance of the evidence and the judge finds that no person was duly

elected, as per N.J.S.A. 19:29-9. For these reasons, Judge Marczyk did not err.

                                       II.

      Point II of Witherspoon's brief challenges the exclusion of Dr. Zappile's

testimony and asserts the expert would have established there were insufficient

votes to overcome the margin of victory. The Atlantic County Clerk argues

expert testimony should be permitted in election contest cases and urges us not



                                                                           A-1205-20
                                       24
to adopt a bright line rule to the contrary, but takes no position whether Dr.

Zappile's testimony was appropriate in this case. The Attorney General urges

us to affirm the decision to bar the expert because the testimony would have

been speculative.

      Expert testimony is admissible "[i]f scientific, technical, or other

specialized knowledge will assist the trier of fact to understand the evidence or

to determine a fact in issue . . . ." N.J.R.E. 702. Because "[t]he admission or

exclusion of expert testimony is committed to the sound discretion of the trial

court[,] . . . a trial court's grant or denial of a motion to strike expert testimony

is entitled to deference on appellate review." Townsend v. Pierre, 221 N.J. 36,

52 (2015).

      Dr. Zappile's testimony was properly barred because it would not have

assisted the judge in deciding the dispute. As Judge Marczyk found, pursuant

to Gray-Sadler, 168 N.J. at 482, the issue in this case was whether the number

of legal votes rejected was enough to change the result of the election. The

Gray-Sadler Court held, because election contestants could not "prove that

votes not cast . . . would have been cast for them," the Court could not "require

them to prove to a certainty how the rejected voters would have voted . . . ."

Id. at 482-83. Six years after Gray-Sadler, we held that a party contesting an

election based on the number of rejected votes need only show "the rejected



                                                                              A-1205-20
                                         25
votes were sufficient in number that, if all were credited to him [or her], the

results of the election would change." Parsippany I, 388 N.J. Super. at 677.

      Witherspoon cites Mallon, and asserts we held that in deciding whether

election irregularities warrant nullification of an election the court should

consider "the significance of its influence and consequential derivations in

order to determine whether the digression or deviation . . . had in reasonable

probability so imposing and so vital an influence on the election proceedings

as to have repressed or contravened a full and free expression of the popular

will." 232 N.J. Super. at 270. However, Witherspoon has taken our holding

out of context.

      The quote emanates from Sharrock v. Borough of Keansburg, 15 N.J.

Super. 11, 17 (App. Div. 1951), and reads as follows:

                  The processes of public elections in this country
            are not of common law origin. Except for the express
            requirements of the constitutional security they are the
            creatures of statutory law. Therefore the courts refrain
            from an indulgence in any judicial action that
            refashions legislation regulating and facilitating the
            conduct of elections and which is calculated to secure
            the right of suffrage and the free expression of the
            choice of the voter.

                  And so, where the statute expressly declares that
            a specified irregularity shall nullify an election, the
            courts, irrespective of their views of the wisdom or
            serviceability of the requirement, uniformly respect
            the legislative declaration.



                                                                         A-1205-20
                                      26
                   But where, as here, there is no such legislative
            declaration, the courts consider the nature of the
            irregularity, its materiality, the significance of its
            influence and consequential derivations in order to
            determine whether the digression or deviation from
            the prescribed statutory requisitions had in reasonable
            probability so imposing and so vital an influence on
            the election proceedings as to have repressed or
            contravened a full and free expression of the popular
            will . . . .

            [Ibid. (emphasis added).]

      The election irregularity at issue here—rejected votes—is one which the

Legislature, in N.J.S.A. 19:29-1(e), expressly declared would constitute

grounds to contest an election, and which our case law has uniformly

interpreted to constitute grounds for nullifying an election. Gray-Sadler, 164

N.J. at 482-83; Parsippany I, 388 N.J. Super. at 677; Mallon, 232 N.J. Super.

at 270. For these reasons, expert testimony was unnecessary in this case and

Judge Marczyk did not abuse his discretion in barring Dr. Zappile's testimony.

Finally, we decline to adopt a bright line rule regarding the admissibi lity of

expert testimony in this case type because Sharrock provides the proper

framework for the consideration of such evidence.

      Affirmed.




                                                                        A-1205-20
                                        27